





REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 12, 2017, by and among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Partnership”), and each of the Persons set forth on
Schedule A to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of January 6, 2017, by and among the Partnership
and the Purchasers (the “Common Unit Purchase Agreement”); and
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Common Unit Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Common Unit Purchase Agreement. The terms
set forth below are used herein as so defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
“General Partner” means LE GP, LLC, a Delaware limited liability company.
 


1


--------------------------------------------------------------------------------




“Holder” means the record holder of any Registrable Securities.
“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
“In-Kind LD Amount” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
the product of (i) the Common Unit Price multiplied by (ii) the number of
Purchased Units purchased by such Purchaser that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act.
“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.
“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.
“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means (i) the Common Units to be acquired by the
Purchasers pursuant to the Common Unit Purchase Agreement and (ii) any Common
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this
Agreement, and also includes any type of interest issued to the Holders pursuant
to Section 3.04.
“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.






--------------------------------------------------------------------------------




“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.
 
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.
“Threshold Amount” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
(excluding transfers or assignments by a Holder to an Affiliate) pursuant to any
section of Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act; (c) when such Registrable
Security is held by the Partnership or one of its subsidiaries or Affiliates;
provided, however, that none of the Purchasers or their Affiliates shall be
considered Affiliates of the Partnership; (d) when such Registrable Security has
been sold or disposed of in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 2.11 hereof or (e) when such Registrable Security
becomes eligible for resale without restriction and without the need for current
public information pursuant to any section of Rule 144 (or any successor or
similar provision adopted by the Commission then in effect) under the Securities
Act.
ARTICLE II
REGISTRATION RIGHTS
Section 2.01 Registration.
(a) Effectiveness Deadline. Following the date hereof, but no later than 30 days
following the Closing Date, the Partnership shall prepare and file a
registration statement under the Securities Act to permit the public resale of
Registrable Securities then outstanding from time to time as permitted by Rule
415 (or any similar provision then in effect) under the Securities Act with
respect to all of the Registrable Securities (the “Registration Statement”). The
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form or forms of the Commission as shall be selected by
the Partnership so long as it permits the continuous offering of the Registrable
Securities pursuant to Rule 415 (or any successor or similar provision adopted
by the Commission then in effect) under the Securities Act at then-prevailing
market prices. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement to become effective on or as soon as
practicable after the filing






--------------------------------------------------------------------------------




thereof. Any Registration Statement shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Holders of any and all Registrable Securities covered by such Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01(a) to be
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement or documents
incorporated therein by reference, in the light of the circumstances under which
a statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.
(b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective by the Commission within, (i) in the
case of a “no review” of the Registration Statement by the Commission, 60 days
after the Closing Date, or (ii) in the case of “limited” or “full” review of the
Registration Statement by the Commission, 90 days after the Closing Date (such
date, the “Target Effective Date”), then each Holder shall be entitled to a
payment (with respect to the Purchased Units of each such Holder), as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-day period, that shall accrue daily, for the first 30 days following the
Target Effective Date, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period, that shall accrue daily, for each
subsequent 30 days (i.e., 0.5% for 31-60 calendar days following the Target
Effective Date, 0.75% for 61-90 calendar days following the Target Effective
Date, and 1.0% thereafter), up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Holder in immediately available funds; provided,
however, if the Partnership certifies that it is unable to pay Liquidated
Damages in cash because such payment would result in a breach of or default
under a credit facility or other debt instrument, then the Partnership shall pay
such Liquidated Damages using as much cash as is permitted without causing a
breach of or default under such credit facility or other debt instrument and
shall pay the balance of any such Liquidated Damages (the “In-Kind LD Amount”)
in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such Common Units to such Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE (or such other national securities exchange on
which the Common Units are then listed and traded) to list such additional
Common Units. The determination of the number of Common Units to be issued as
Liquidated Damages shall be equal to the quotient of (i) the dollar






--------------------------------------------------------------------------------




amount of the In-Kind LD Amount divided by (ii) the volume-weighted average
closing price of the Common Units (as reported on the NYSE or the principal
national securities exchange on which the Common Units are then traded) for the
consecutive ten (10) trading day period ending on the close of trading on the
trading day immediately preceding the date on which the Liquidated Damages
payment is due. The payment of Liquidated Damages to a Holder shall cease at the
earlier of (i) the Registration Statement becoming effective or (ii) when such
Holder no longer holds Registrable Securities, assuming that each Holder is not
an Affiliate of the Partnership. Any payment of Liquidated Damages shall be
prorated for any period of less than 30 days in which the payment of Liquidated
Damages ceases. If the Partnership is unable to cause a Registration Statement
to go effective by the Target Effective Date as a result of an acquisition,
merger, reorganization, disposition or other similar transaction, then the
Partnership may request a waiver of the Liquidated Damages, and each Holder may
individually grant or withhold its consent to such request in its discretion.
For the avoidance of doubt, nothing in this Section 2.01(b) shall relieve the
Partnership from its obligations under Section 2.01(a).
 
Section 2.02 Piggyback Rights.
(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement contemplated by Section 2.01(a), and Holders may
be included without the filing of a post-effective amendment thereto, or (iii) a
registration statement, other than a shelf registration statement, in each case,
for the sale of Common Units in an Underwritten Offering for its own account
and/or another Person, then as soon as practicable following the engagement of
counsel by the Partnership to prepare the documents to be used in connection
with an Underwritten Offering, the Partnership shall give notice (including, but
not limited to, notification by electronic mail) of such proposed Underwritten
Offering to each Holder (together with its Affiliates) holding at least $25.0
million of the then-outstanding Registrable Securities (calculated based on the
Common Unit Price) (the “Threshold Amount”) and such notice shall offer such
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Partnership has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Units in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Partnership shall not be required to offer such opportunity to the Holders or
(B) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Any notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be confirmed and kept
confidential by the Holder until such proposed Underwritten Offering is
(i) publicly announced or (ii) such Holder receives notice that such proposed
Underwritten Offering has been abandoned, which such notice shall be provided
promptly by the Partnership to each Holder. Each such Holder shall then have two
(2) Business Days (or one (1) Business Day in connection






--------------------------------------------------------------------------------




with any overnight or bought deal Underwritten Offering) after notice has been
delivered to request in writing the inclusion of Registrable Securities in the
Underwritten Offering. If no written request for inclusion from a Holder is
received within the specified time, each such Holder shall have no further right
to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities as part of such Underwritten Offering for the same period as the
delay in the Underwritten Offering. Any Selling Holder shall have the right to
withdraw such Selling Holder’s request for inclusion of such Selling Holder’s
Registrable Securities in such Underwritten Offering by giving written notice to
the Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.
(b) Priority. Other than situations outlined in Section 2.01 of this Agreement,
if the Managing Underwriter(s) of any proposed Underwritten Offering advises the
Partnership that the total amount of Registrable Securities that the Selling
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have an adverse
effect on the price, timing or distribution of the Common Units offered or the
market for the Common Units, then the Common Units to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter(s) advises the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) first, to the
Partnership and (ii) second, pro rata among the Selling Holders who have
requested participation in such Underwritten Offering and any other holder of
securities of the Partnership having rights of registration that are neither
expressly senior nor subordinated to the Registrable Securities (the “Parity
Securities”). The pro rata allocations for each Selling Holder who has requested
participation in such Underwritten Offering shall be the product of (a) the
aggregate number of Registrable Securities proposed to be sold in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders plus the aggregate number of Parity
Securities owned on the Closing Date by all holders of Parity Securities that
are participating in the Underwritten Offering.






--------------------------------------------------------------------------------




(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
this Section 2.02 shall terminate upon such Holder (together with its
Affiliates) ceasing to hold at least the Threshold Amount. Each Holder shall
notify the Partnership in writing when such Holder holds less than the Threshold
Amount.


Section 2.03 Delay Rights.
Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement contemplated by this Agreement (in which event the Selling Holder
shall discontinue sales of the Registrable Securities pursuant to the
Registration Statement or such other registration statement contemplated by this
Agreement but may settle any previously made sales of Registrable Securities)
if, in the General Partner’s good faith determination, such use would
(a) materially interfere with a significant acquisition, reorganization,
financing or other similar transaction involving the Partnership, (b) require
premature disclosure of material information that the Partnership has a bona
fide business purpose for preserving as confidential or (c) render the
Partnership unable to comply with applicable securities laws; provided, however,
in no event shall the Selling Holders be suspended from selling Registrable
Securities pursuant to the Registration Statement or such other registration
statement for a period that exceeds an aggregate of 60 days in any 180-day
period or 105 days in any 365-day period, in each case, exclusive of days
covered by any lock-up agreement executed by a Selling Holder in connection with
any Underwritten Offering. Upon disclosure of such information or the
termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in the Registration Statement or other registration statement contemplated by
this Agreement, and shall promptly terminate any suspension of sales it has put
into effect and shall take such other reasonable actions to permit registered
sales of Registrable Securities as contemplated in this Agreement.
If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 30 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the thirty-first (31st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating






--------------------------------------------------------------------------------




Liquidated Damages, the date in (x) or (y) above shall be deemed the Target
Effective Date as used in the definition of Liquidated Damages). For purposes of
this paragraph, a suspension shall be deemed lifted on the date that notice that
the suspension has been terminated is delivered to the Selling Holders.
Liquidated Damages pursuant to this paragraph shall cease to accrue upon the
Purchased Units of such Holder becoming eligible for resale without restriction
and without the need for current public information under any section of Rule
144 (or any successor or similar provision adopted by the Commission then in
effect) under the Securities Act, assuming that each Holder is not an Affiliate
of the Partnership, and any payment of Liquidated Damages shall be prorated for
any period of less than 30 days in which the payment of Liquidated Damages
ceases.
 
Section 2.04 Underwritten Offerings.
(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing
Underwriter(s). In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and the
Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. The Partnership’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.
(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.
Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:






--------------------------------------------------------------------------------




(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus or prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;
(b) if a prospectus or prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus or prospectus supplement is of
material importance to the success of the Underwritten Offering of such
Registrable Securities, the Partnership shall use its commercially reasonable
efforts to include such information in such prospectus or prospectus supplement;
 
(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
or prospectus supplement included therein and any supplements and amendments
thereto as such Selling Holder may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities covered by such
Registration Statement or other registration statement;
(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any such other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any






--------------------------------------------------------------------------------




filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any such other
registration statement or any prospectus or prospectus supplement thereto;
(f) promptly notify each Selling Holder of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus or
prospectus supplement contained therein, in the light of the circumstances under
which a statement is made); (ii) the issuance or express threat of issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “comfort” letter, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably






--------------------------------------------------------------------------------




practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;
(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership and
General Partner personnel as is reasonable and customary to enable such parties
to establish a due diligence defense under the Securities Act; provided, that
the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;
(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;
(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
 
(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
(o) if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.
The Partnership shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any registration statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto after having had an
opportunity to conduct customary underwriter’s due diligence (including receipt
of comfort letters and opinions of counsel) with respect to the Partnership at
the time such Holder’s consent is sought, then such Holder’s Registrable
Securities shall not be included on the Registration Statement (or any other
registration statement contemplated by this Agreement), such Holder shall no
longer be entitled to receive Liquidated Damages under this Agreement with
respect thereto, the Partnership shall have no further obligations hereunder
with respect to Registrable






--------------------------------------------------------------------------------




Securities held by such Holder, and such Holder shall have been deemed to have
terminated this Agreement with respect to such Holder.
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus or
prospectus supplement contemplated by subsection (f) of this Section 2.05 or
until it is advised in writing by the Partnership that the use of the prospectus
or prospectus supplement may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus
or prospectus supplement, and, if so directed by the Partnership, such Selling
Holder will, or will request the Managing Underwriter(s), if any, to deliver to
the Partnership (at the Partnership’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus or prospectus supplement covering such Registrable
Securities current at the time of receipt of such notice.
 
Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include in the Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) Registrable Securities of a Holder who has failed to timely
furnish such information that the Partnership determines, after consultation
with its counsel, is reasonably required in order for the registration statement
or prospectus or prospectus supplement, as applicable, to comply with the
Securities Act.
Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees, if requested by the underwriters
of an Underwritten Offering, to enter into a customary letter agreement with
such underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this
Section 2.07 shall not apply to any Holder that is not entitled to participate
in such Underwritten Offering, whether because such Holder delivered an Opt-Out
Notice prior to receiving notice of the Underwritten Offering or because such
Holder holds less than the Threshold Amount.
Section 2.08 Expenses.
(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. For the
avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the






--------------------------------------------------------------------------------




percentage derived by dividing (i) the number of Registrable Securities sold by
such Selling Holder in connection with such sale by (ii) the aggregate number of
Registrable Securities sold by all Selling Holders in connection with such sale.
In addition, except as otherwise provided in Section 2.09 hereof, the
Partnership shall not be responsible for professional fees incurred by Holders
in connection with the exercise of such Holders’ rights hereunder.
(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01(a) or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the
Partnership, including the expenses of any special audits or “comfort” letters
required by or incident to such performance and compliance. “Selling Expenses”
means all underwriting fees, discounts and selling commissions or similar fees
or arrangements allocable to the sale of the Registrable Securities.
 
Section 2.09 Indemnification.
(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or prospectus supplement, in the light of the circumstances
under which such statement is made) contained in (which, for the avoidance of
doubt, includes documents incorporated by reference in) the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, preliminary prospectus supplement or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or any free writing prospectus relating thereto or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus or prospectus supplement, in the light of
the circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending or
resolving any such Loss or actions or proceedings; provided, however, that the
Partnership will not be liable in any such case if and to the extent that any
such Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in






--------------------------------------------------------------------------------




conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the Registration Statement or such other
registration statement contemplated by this Agreement, preliminary prospectus,
preliminary prospectus supplement, or final prospectus or prospectus supplement
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Selling
Holder Indemnified Person, and shall survive the transfer of such securities by
such Selling Holder.
(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, preliminary prospectus supplement, or final
prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or any free writing prospectus relating thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.
(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this






--------------------------------------------------------------------------------




Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.
(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to:
(a) use commercially reasonable efforts to make and keep public information
regarding the Partnership available, as those terms are understood and defined
in Rule 144 (or any successor or similar provision adopted by the Commission
then in effect) under the Securities Act, at all times from and after the date
hereof;
(b) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Partnership under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and






--------------------------------------------------------------------------------




(c) so long as a Holder owns any Registrable Securities, furnish, (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 (or any
successor or similar provision adopted by the Commission then in effect) under
the Securities Act, and (ii) unless otherwise available via EDGAR, to such
Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Partnership, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.
Solely for purposes of this Section 2.10, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).
Section 2.11 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferees or assignees of Registrable Securities;
provided, however, that (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least the Threshold Amount, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, (c) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement and (d) the transferor or assignor is not relieved of any obligations
or liabilities hereunder arising out of events occurring prior to such transfer.
Section 2.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any current or future holder of any securities of the Partnership that
would allow such current or future holder to require the Partnership to include
securities in any registration statement filed by the Partnership on a basis
other than pari passu with, or expressly subordinate to the rights of, the
Holders of Registrable Securities hereunder.
ARTICLE III
MISCELLANEOUS
Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:
(a) if to a Purchaser, to the respective address listed on Schedule A hereof;
(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and






--------------------------------------------------------------------------------




(c) if to the Partnership:
Energy Transfer Equity, L.P.
c/o LE GP, LLC
8111 Westchester Drive, Suite 600
Dallas, Texas 72225
Attention: Chief Financial Officer
with a copy to:
Latham & Watkins LLP
811 Main Street, 37th Floor
Houston, Texas 77002
Attention: Bill Finnegan
Facsimile: 713.546.5401
Electronic Mail: Bill.Finnegan@lw.com
 
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.11 hereof.
Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have






--------------------------------------------------------------------------------




the right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach, and enforcing specifically the terms
and provisions hereof, and each of the parties hereto hereby waives any and all
defenses it may have on the ground of lack of jurisdiction or competence of the
court to grant such an injunction or other equitable relief. The existence of
this right will not preclude any such Person from pursuing any other rights and
remedies at law or in equity that such Person may have.
Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.09 Governing Law. THIS AGREEMENT INCLUDING ALL ISSUES AND QUESTIONS
CONCERNING ITS APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND
ENFORCEMENT, WILL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK.
Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.11 Entire Agreement. This Agreement, the Common Unit Purchase
Agreement and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, representations or undertakings, other than
those set forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. This Agreement and the Common Unit Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.
Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.






--------------------------------------------------------------------------------




Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
 
Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Partnership
shall have any obligation hereunder and that, notwithstanding that one or more
of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.
Section 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
Section 3.16 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified. Unless expressly
set forth






--------------------------------------------------------------------------------




or qualified otherwise (e.g., by “Business” or “trading”), all references herein
to a “day” are deemed to be a reference to a calendar day.
[Signature pages to follow]
 






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 


ENERGY TRANSFER EQUITY, L.P.
 
 
 
 
By:
 
LE GP, LLC
 
 
 
(its General Partner)
 
 
 
 
By:
 
/s/ Thomas E. Long
 
Name:
 
Thomas E. Long
 
Title:
 
Group Chief Financial Officer
 

 






















21


--------------------------------------------------------------------------------






AT MLP FUND, LLC
 
 
 
 
By:
 
/s/ Adam Karpf
 
Name:
 
Adam Karpf
 
Title:
 
Managing Director
 



Goldman Sachs MLP Energy Infrastructure Fund
Goldman Sachs Asset Management, L.P., its Investment Adviser
 
 
 
 
 
By:
 
/s/ Ganesh Jois
 
Name:
 
Ganesh Jois
 
Title:
 
Managing Director
 





 Goldman Sachs MLP and Energy Renaissance Fund
Goldman Sachs Asset Management, L.P., its Investment Adviser
 
 
 
 
By:
 
/s/ Ganesh Jois
 
Name:
 
Ganesh Jois
 
Title:
 
Managing Director
 





 Goldman Sachs MLP Income Opportunities Fund
Goldman Sachs Asset Management, L.P., its Investment Adviser
 
 
 
 
By:
 
/s/ Ganesh Jois
 
Name:
 
Ganesh Jois
 
Title:
 
Managing Director
 



Brookfield Global Infrastructure Securities Income Fund
 
 
 
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




 
 
Brookfield Global Listed Infrastructure Fund
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 

 
 
Brookfield Global Listed Master Fund LP
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 

 
 
Brookfield Global Listed Infrastructure Income Fund Inc.
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 



 
 
JNL/Brookfield Global Listed Infrastructure and MLP Fund
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 

 
 
Brookfield Global Listed Infrastructure Long Short UCITS Fund
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 



 
 
Brookfield Global Listed Infrastructure UCITS Fund
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




 
 
Sanofi-Aventis US Pension Trust
 
By:
 
/s/ Peter Pages
 
Name:
 
Peter Pages
 
Title:
 
Director, Operations
 



HARTZ CAPITAL INVESTMENTS, LLC
 
By: Hartz Capital, Inc., its Manager
 
By:
 
/s/ Ronald J. Bangs
 
Name:
 
Ronald J. Bangs
 
Title:
 
Chief Operating Officer
 



CITIBANK, N.A.
 
 
 
 
By:
 
/s/ Daniel P. Breen
Name:
 
Daniel P. Breen
Title:
 
Vice President



SIG Strategic Investments, LLLP
c/o Heights Capital Management Inc; its authorized agent
 
 
 
By:
 
/s/ Martin Kobinger
Name:
 
Martin Kobinger
Title:
 
Investment Manager





COHEN & STEERS MLP INCOME AND
ENERGY OPPORTUNITY FUND, INC.
 
 
 
By:
 
/s/ Tina M. Payne
Name:
 
Tina M. Payne
Title:
 
Secretary







Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------






CUSHING MLP OPPORTUNITY FUND, LP
By: Cushing Asset Management, LP, its general partner
By: Swank Capital, LLC, its General Partner
 
By:
 
/s/ Jerry V. Swank
Name:
 
Jerry V. Swank
Title:
 
Managing Member





CUSHING FUND, LP
By: Cushing Asset Management, LP, its general partner
By: Swank Capital, LLC, its General Partner
 
By:
 
/s/ Jerry V. Swank
Name:
 
Jerry V. Swank
Title:
 
Managing Member











THE CUSHING MLP TOTAL RETURN FUND
By: Cushing Asset Management, LP, investment adviser
By: Swank Capital, LLC, its General Partner
 
By:
 
/s/ Jerry V. Swank
Name:
 
Jerry V. Swank
Title:
 
Managing Member





HITE Hedge LP
 
 
 
 
By:
 
/s/ James Jampel
Name:
 
James Jampel
Title:
 
General Partner



HITE Hedge QP LP
 
 
 
 
By:
 
/s/ James Jampel
Name:
 
James Jampel
Title:
 
General Partner



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




HITE MLP LP
 
 
 
 
By:
 
/s/ James Jampel
Name:
 
James Jampel
Title:
 
General Partner

HITE MLP Advantage LP
 
 
 
 
By:
 
/s/ James Jampel
Name:
 
James Jampel
Title:
 
General Partner

MTP ENERGY MASTER FUND LTD
By MTP Energy Management LLC, its investment advisor
By Magnetar Financial LLC, its sole member
 
 
 
 
By:
 
/s/ Ben Paull
Name:
 
Ben Paull
Title:
 
Chief Financial Officer

MAGNETAR CAPITAL FUND II LP
By Magnetar Financial LLC, its general partner
 
 
 
 
By:
 
/s/ Ben Paull
Name:
 
Ben Paull
Title:
 
Chief Financial Officer

OZ DOMESTIC PARTNERS, L.P.


By: OZ Advisors LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




OZ DOMESTIC PARTNERS II, L.P.


By: OZ Advisors LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer

OZ OFFSHORE ATN INVESTORS I, LLC


By: OZ Overseas Fund, Ltd., its Member


By: Oz Management LP, its Investment Manager


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer

OZ OFFSHORE ATN INVESTORS II, LLC


By: Oz Overseas Intermediate Fund II, Ltd., its Member


By: Oz Advisors II LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




OZ GLOBAL SPECIAL INVESTMENTS, L.P.


By: OZ Advisors LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer





OZ GLOBAL EQUITY OPPORTUNITIES DOMESTIC PARTNERS, L.P.


By: Oz Management II LP, its Investment Manager


By: Och-Ziff Holding II LLC, its General Partner


By: OZ Management LP, its Member


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer





OZ OFFSHORE ATN INVESTORS VI, LLC


By: OZ Global Equity Opportunities Overseas Intermediate Fund, L.P., its Member


By: OZ Advisors II LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




OZ ENHANCED DOMESTIC PARTNERS, L.P.


By: OZ Advisors LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer

OZ OFFSHORE ATN INVESTORS V, LLC


By: OZ Enhanced Overseas Intermediate Fund, L.P., its Member


By: Oz Advisors II LP, its General Partner


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer

OZFT HOLDINGS, LLC


By: Gordel Capital Limited, its Member


By: OZ Management LP, its Investment Manager


By: Och-Ziff Holding Corporation, its General Partner
 
 
 
 
By:
 
/s/ Wayne Cohen
Name:
 
Wayne Cohen
Title:
 
Chief Operating Officer

Salient MLP Fund, L.P.


By: Salient Capital Advisors, LLC
Its Investment Manager
 
 
 
 
By:
 
/s/ Gregory A. Reid
Name:
 
Gregory A. Reid
Title:
 
Managing Director



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




Salient MLP & Midstream Income Fund, L.P.


By: Salient Capital Advisors, LLC
Its Investment Manager
 
 
 
 
By:
 
/s/ Gregory A. Reid
Name:
 
Gregory A. Reid
Title:
 
Managing Director

Salient MLP & Energy Infrastructure Fund


By: Salient Capital Advisors, LLC
Its Investment Manager
 
 
 
 
By:
 
/s/ Gregory A. Reid
Name:
 
Gregory A. Reid
Title:
 
Managing Director

TORTOISE DIRECT OPPORTUNITIES FUND, LP


By: TORTOISE DIRECT OPPORTUNITIES GP LLC, its General Partner
 
 
 
 
By:
 
/s/ Kyle Krueger
Name:
 
Kyle Krueger
Title:
 
Director

TORTOISE ENERGY INFRASTRUCTURE CORP.


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director

TORTOISE MLP FUND, INC.


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




TORTOISE ENERGY INDEPENDENCE FUND, INC.


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director

TORTOISE MLP & PIPELINE FUND


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director





TORTOISE VIP MLP & PIPELINE PORTFOLIO


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director

TORTOISE PIPELINE & ENERGY FUND, INC.


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------




TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC.


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director

TEXAS MUTUAL INSURANCE COMPANY


By: TORTOISE CAPITAL ADVISORS, L.L.C. as its Investment Adviser
 
 
 
 
By:
 
/s/ Brian Kessens
Name:
 
Brian Kessens
Title:
 
Managing Director

ZP ENERGY FUND, L.P.
By: ZP Energy GP, LLC, its general partner
 
 
 
 
By:
 
/s/ Stuart J. Zimmer
Name:
 
Stuart J. Zimmer
Title:
 
Managing Member



Signature Page to Registration Rights Agreement


--------------------------------------------------------------------------------





Schedule A – Purchaser Name; Notice and Contact Information


Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
 
 
 
 
AT MLP FUND, LLC
Amanda Garvey
1700 Lincoln Street,
Suite 550
Denver CO
agarvey@atlantictrust.com
720-221-5056
20-8004829
Yes
 
 
 
 
Goldman Sachs MLP Energy Infrastructure Fund
Address for notices:


GOLDMAN SACHS MLP ENERGY INFRASTRUCTURE FUND
c/o Goldman Sachs Asset Management, L.P.
200 West Street, New York, NY 10282
Phone: (212) 934-3061
Attn: Ganesh Jois
Email: Ganesh.Jois@gs.com


Address for delivery of certificates:
M/S CCB0501
State Street Bank
1 Iron Street
Boston, MA 02110
Phone: (617) 622-7062
Fax: (617) 369-9843
Attn: John Lewis
Email: jflewis@statestreet.com


46-1974704
No – Not Opting Out



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
Goldman Sachs MLP and Energy Renaissance Fund
Address for notices:


GOLDMAN SACHS MLP ENERGY INFRASTRUCTURE FUND
c/o Goldman Sachs Asset Management, L.P.
200 West Street, New York, NY 10282
Phone: (212) 934-3061
Attn: Ganesh Jois
Email: Ganesh.Jois@gs.com


Address for delivery of certificates:
M/S CCB0501
State Street Bank
1 Iron Street
Boston, MA 02110
Phone: (617) 622-7062
Fax: (617) 369-9843
Attn: John Lewis
Email: jflewis@statestreet.com


47-1497006
No – Not Opting Out
 
 
 
 



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
Goldman Sachs MLP Income Opportunities Fund
Address for notices:


GOLDMAN SACHS MLP ENERGY INFRASTRUCTURE FUND
c/o Goldman Sachs Asset Management, L.P.
200 West Street, New York, NY 10282
Phone: (212) 934-3061
Attn: Ganesh Jois
Email: Ganesh.Jois@gs.com


Address for delivery of certificates:
M/S CCB0501
State Street Bank
1 Iron Street
Boston, MA 02110
Phone: (617) 622-7062
Fax: (617) 369-9843
Attn: John Lewis
Email: jflewis@statestreet.com


46-3405566
No – Not Opting Out
 
 
 
 
Brookfield Global Infrastructure Securities Income Fund
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
98-1134655
No – Not Opting Out
 
 
 
 



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
Brookfield Global Listed Infrastructure Income Fund Inc.
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
80-0736693
No – Not Opting Out
 
 
 
 
Brookfield Global Listed Infrastructure Master Fund LP
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
26-2059854
No – Not Opting Out
 
 
 
 
Brookfield Global Listed Infrastructure Fund
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
32-0346110
No – Not Opting Out
 
 
 
 
JNL/Brookfield Global Infrastructure and MLP Fund
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
45-3362734
No – Not Opting Out



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
 
 
 
 
Brookfield Global Listed Infrastructure Long Short UCITS Fund
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
98-1084245
No – Not Opting Out


Brookfield Global Listed Infrastructure UCITS Fund
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
98-1084245
No – Not Opting Out
 
 
 
 
Sanofi-Aventis US Pension Trust
c/o Brookfield Investment Management Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281
Attn: General Counsel
BIMLegal@Brookfleid.com
CC: leonardo.anguiano@brookfleid.com
04-3462010
No – Not Opting Out
 
 
 
 



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
Hartz Capital Investments, LLC
Noah B. Lerner
400 Plaza Drive
Secaucus, NJ 07094
(201) 272-6004
noah.lerner@hartzcapital.com


With a copy to:
Andrew M.W. Yeung
400 Plaza Drive
Secaucus, NJ 07094
(201) 272-6043
andrew.yeung@hartzcapital.com
26-1474239
TBD
 
 
 
 
Citibank, N.A.
Dustin Sheppard
Citi Markets Middle Office
390 Greenwich Street – 3rd Floor
New York, NY 10013
dustin.c.sheppard@citi.com
1-212-723-5757
13-5266470
No – Not Opting Out
 
 
 
 
SIG Strategic Investments, LLLP
c/o Heights Capital Management Inc.
401 E City Ave, Suite 220
Bala Cynwyd, PA 19004
P: 610-747-2368
E: Brad.Alles@sig.com
27-0145904
Yes – Opt Out
 
 
 
 
Cohen & Steers MLP Income and Energy Opportunity Fund, Inc.
c/co Cohen & Steers Capital Management, Inc.
Attn: General Counsel
280 Park Ave., Fl. 10
New York, NY 10017
Tel: 212-832-3232
Fax: 212-822-1600
fundlegalgroup@cohenandsteers.com
46-1881137
No. Deliver notice of any underwritten offering pursuant to Section 2.02(a)
 
 
 
 
Cushing MLP Opportunity Fund, LP
Cushing Asset Management, LP
8117 Preston Road, Suite 440
Dallas, TX 75225
(214) 635-1708
operations@cushingasset.com
20-5521476
No – Not Opting Out



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
 
 
 
 
Cushing Fund, LP
Cushing Asset Management, LP
8117 Preston Road, Suite 440
Dallas, TX 75225
(214) 635-1708
operations@cushingasset.com
20-3661357
No – Not Opting Out
 
 
 
 
The Cushing MLP Total Return Fund
Cushing Asset Management, LP
8117 Preston Road, Suite 440
Dallas, TX 75225
(214) 635-1708
operations@cushingasset.com
35-2303963
No – Not Opting Out
 
 
 
 
HITE Hedge LP
300 Washington St.
Suite 308
Newton, MA 02458
617-431-4360
jconant@hitehedge.com
20-0438282
No – Not Opting Out
 
 
 
 
HITE Hedge QP LP
300 Washington St.
Suite 308
Newton, MA 02458
617-431-4360
jconant@hitehedge.com
30-0801321
No – Not Opting Out
 
 
 
 
HITE MLP LP
300 Washington St.
Suite 308
Newton, MA 02458
617-431-4360
jconant@hitehedge.com
26-0300004
No – Not Opting Out
 
 
 
 
HITE MLP Advantage LP
300 Washington St.
Suite 308
Newton, MA 02458
617-431-4360
jconant@hitehedge.com
46-1015606
No – Not Opting Out
 
 
 
 
MTP ENERGY MASTER FUND LTD
1603 Orrington Avenue
13th Floor, Evanston, IL 60201
T: 847-905-4400
E: mtp_notices@magnetar.com
98-0590199
No



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
 
 
 
 
MAGNETAR CAPITAL FUND II LP
1603 Orrington Avenue
13th Floor, Evanston, IL 60201
T: 847-905-4400
E: mtp_notices@magnetar.com
80-0506208
No
 
 
 
 
OZ Domestic Partners, L.P.
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
13-3978853
Yes – Opt Out
 
 
 
 
OZ Domestic Partners II, L.P.
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
73-1683118
Yes – Opt Out
 
 
 
 
OZ Offshore ATN Investors I, LLC
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
26-0363809
Yes – Opt Out
 
 
 
 
OZ Offshore ATN Investors II, LLC
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
26-0363754
Yes – Opt Out
 
 
 
 
OZ Global Special Investments, L.P,
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
06-1757632
Yes – Opt Out
 
 
 
 
OZ Offshore ATN Investors VI, LLC
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
26-4583535
Yes – Opt Out
 
 
 
 
OZ Global Equity Opportunities Domestic Partners, L.P.
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
46-1516919
Yes – Opt Out
 
 
 
 



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
OZ Enhanced Domestic Partners, L.P.
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
45-5207841
Yes – Opt Out
 
 
 
 
OZ Offshore ATN Investors V, LLC
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com
26-4583612
Yes – Opt Out


OZFT Holdings, LLC
c/o OZ Management, L.P.
9 West 57th Street, 39th Floor
New York, NY 10019
Attn: legalnotices@ozcap.com


26-4583266


Yes – Opt Out


 
 
 
 
Salient MLP Fund, L.P.
Matt Hibbetts 713-548-2626
Paula Canlas 713-548-2603
DL-MLPOperations@salientpartners.com
Attention: MLP Operations
4265 San Felipe Suite 800
Houston, TX 77027
26-0751228
No – Not Opting Out
 
 
 
 
Salient MLP & Midstream Income Fund, L.P.
Matt Hibbetts 713-548-2626
Paula Canlas 713-548-2603
DL-MLPOperations@salientpartners.com
Attention: MLP Operations
4265 San Felipe Suite 800
Houston, TX 77027
81-3848792
No – Not Opting Out
 
 
 
 
Salient MLP & Energy Infrastructure Fund
Matt Hibbetts 713-548-2626
Paula Canlas 713-548-2603
DL-MLPOperations@salientpartners.com
Attention: MLP Operations
4265 San Felipe Suite 800
Houston, TX 77027
45-5216026
No – Not Opting Out
 
 
 
 



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
Tortoise Direct Opportunities Fund, LP
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Kyle Krueger
913-981-1020
kkrueger@tortoiseadvisors.com
81-2728667
No – Not Opting Out
 
 
 
 
Tortoise Energy Infrastructure Corp.
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
20-0384222
No – Not Opting Out
 
 
 
 
Tortoise MLP Fund, Inc.
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
27-2414975
No – Not Opting Out
 
 
 
 
Tortoise Energy Independence Fund, Inc.
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
45-5176345
No – Not Opting Out
 
 
 
 
Tortoise MLP & Pipeline Fund
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
27-4934655
No – Not Opting Out
 
 
 
 
Tortoise VIP MLP & Pipeline Portfolio
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
46-4868167
No – Not Opting Out
 
 
 
 



Schedule A




--------------------------------------------------------------------------------




Purchaser Name
[Please list each fund]
Notice and Contact Information
[Please provide address, phone
and email]
Tax I.D.  Number
[Please provide  for
each fund]
Opt-Out Election per
Section 2.02(a)
[Please indicate  “Yes-
Opt Out” or “No-Not
Opting Out”]
Tortoise Pipeline & Energy Fund, Inc.
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
45-2785066
No – Not Opting Out
 
 
 
 
Tortoise Power and Energy Infrastructure Fund, Inc.
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
26-0573018
No – Not Opting Out
 
 
 
 
Texas Mutual Insurance Company
Tortoise Capital Advisors, L.L.C.
11550 Ash Street
Suite 300
Leawood, KS 66209
Attention: Brian Kessens
913-981-1020
bkessens@tortoiseadvisors.com
74-2615873
No – Not Opting Out
 
 
 
 
ZP Energy Fund, L.P.
Barbara Burger
888 Seventh Avenue 23rd Floor
New York, NY 10106
bburger@zimmerpartners.com
mpressman@zimmerpartners.com
36-4788936
No
 
 
 
 





Schedule A


